NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               ANDRIENE NATALIE WALTERS, Appellant.

                             No. 1 CA-CR 17-0253
                               FILED 7-10-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-147352-004
             The Honorable John R. Ditsworth, Judge Retired
              The Honorable Roland J. Steinle, Judge Retired

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Barbara Hull Attorney at Law, Phoenix
By Barbara L. Hull
Counsel for Appellant
                            STATE v. WALTERS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1           Andriene Walters appeals her five felony convictions and
sentences. She argues the State violated her Fourth Amendment rights. We
affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           This case is about a drug deal. A confidential informant for
the Maricopa County Sheriff’s Office learned about the potential deal in
September 2012. The informant posed as a bulk marijuana seller. A broker
contacted him about an interested buyer who wanted to purchase 800
pounds of marijuana. They met to discuss price; the informant gave the
broker a marijuana sample. The informant was wearing an audio
monitoring device that allowed Detective Claudio Fausto to hear the
informant’s conversations.

¶3           The informant and broker met again the next day in South
Phoenix. The buyer wanted to see “the whole block of weed,” which the
informant had placed in the back seat of his car. A “Jamaican guy” soon
arrived, peered into the car, saw the block of marijuana and said, “let’s
make this happen.” The men then drove to a fast-food restaurant in West
Phoenix, where they met a second broker and followed him to a nearby
house in separate cars.

¶4            Detective Fausto continued to monitor the transaction. A
surveillance team was deployed around the house, including at least three
officers who “had eyes on the front of the house” and more officers on the
perimeter.

¶5            The informant entered through the garage and met a larger
group in the kitchen, where they discussed the transaction. Through the
monitoring device, Detective Fausto heard “at least two males, or two
Jamaican males, the brokers, and . . . a female.” Fausto heard the female
well “because she got very close to the informant.” She asked the informant
if he was a cop; the informant said no. She said if he wasn’t a cop, then they


                                      2
                           STATE v. WALTERS
                           Decision of the Court

would be in business. The informant asked to see the money. The woman
boasted “that she was ready to purchase 6,000 pounds if she wanted to. She
had the money for that, and then she told him that she was the queen of the
Jamaicans.” The informant saw the money, which was hidden inside the
lining of multiple suitcases.

¶6            The informant agreed to retrieve the drugs, ostensibly stashed
not far from the house. He returned to his car and drove off, followed by
the second broker in another car. Police descended and stopped both cars,
but not before the second broker called to warn the buyers at the house. At
least three suspects fled the house “running [in] different directions,”
including two men and one woman. Police secured the residence and
detained the suspects who remained in the house.

¶7            Meanwhile, the informant was “arrested,” pulled aside and
asked to describe the suspects. He described the woman who referred to
herself as “the queen of the Jamaicans” as “wearing like a blue denim or
Levi[’]s type of a bottom and top.” She had long curly hair and “a thick
Jamaican accent.” Detective Fausto broadcast the description to the
surveillance team via radio.

¶8            Sergeant Gentry was on the surveillance team. As the deal
unfolded, he was parked a street north of the house. He initially pursued
the second broker’s car, but returned toward the house to search for the
fleeing suspects. He was driving slowly through the neighborhood when
two men standing in a driveway said, “Your bitch is running . . . that way,”
signaling toward 91st Avenue. Sergeant Gentry continued in that direction
and found a woman “matching the clothing description.” It was Walters.
She had not made it far, only a block north of the house. Nor had much
time elapsed. She was found within 10 minutes after Sergeant Gentry heard
the suspects had fled on foot.

¶9            Sergeant Gentry parked his patrol car, approached the
woman and asked for identification. She pulled two ID cards from her
purse. Neither belonged to her. She provided her name in “a very thick
Jamaican accent.” It did not match either ID card. Asked where she was
headed, Walters said she was hemorrhaging and thus walking to the
hospital. Sergeant Gentry saw nothing physically wrong with her. Gentry
snapped a photograph of her with his cell phone, which was electronically
sent to Detective Fausto and the informant. The informant confirmed it was
“the lady that claimed she was the queen of the Jamaican [sic].” Sergeant
Gentry arrested Walters.




                                     3
                            STATE v. WALTERS
                            Decision of the Court

¶10            Walters was charged with conspiracy to commit possession
of marijuana for sale, a Class 2 felony (“Count 1”); possession of marijuana
for sale, a Class 4 felony (“Count 2”); possession of drug paraphernalia, a
Class 6 felony (“Count 3”); money laundering in the second degree, a Class
3 felony (“Count 4”); conspiracy to commit money laundering in the second
degree, a Class 3 felony (“Count 5”); misconduct involving weapons, a
Class 4 felony (“Count 6”); and misconduct involving weapons, a Class 4
felony (“Count 7”).

¶11           Walters filed a pretrial “motion to dismiss for lack of
reasonable suspicion,” arguing that Sergeant Gentry violated her Fourth
Amendment rights when he approached and photographed her on a public
street. She asked the court to dismiss the charges or suppress all evidence
“obtained after [she] was wrongfully seized.” The superior court heard
argument and held an evidentiary hearing before denying the motion.

¶12           After a hung jury, a second jury found Walters guilty of
Counts 1, 3, 4, 5 and 7. Walters admitted her historical prior felony
convictions and was sentenced to concurrent, mitigated terms, the longest
of which is 11 years. Walters appealed. We have jurisdiction pursuant to
Ariz. Const. art. VI, § 9, and A.R.S. §§ 12-120.21(A)(1), 13-4031, -4033(A)(1).

                               DISCUSSION

¶13            Walters argues that Sergeant Gentry violated her Fourth
Amendment rights because he lacked reasonable suspicion to approach her
on the street, lacked probable cause to take and share her photograph and
lacked probable cause to arrest her based solely on the photograph. We
disagree.

¶14            To begin, Walters seeks an improper and unavailable remedy.
The standard remedy for an unlawful search and seizure in a criminal trial
is to exclude the tainted evidence acquired by the illegal search. See United
States v. Morrison, 449 U.S. 361, 366 (1981) (“The remedy in the criminal
proceeding is limited to denying the prosecution the fruits of its
transgression.”). But Walters asks us to reverse her convictions and dismiss
all charges under the Fourth Amendment. No such remedy is available. Id.
(“[W]e have not suggested that searches and seizures contrary to the Fourth
Amendment warrant dismissal of the indictment.”).

¶15            We review determinations of reasonable suspicion and
probable cause de novo, but defer to the superior court’s findings of fact.
State v. Fornof, 218 Ariz. 74, 76, ¶ 5 (App. 2008) (reasonable suspicion); State
v. Blackmore, 186 Ariz. 630, 632 (1996) (probable cause).


                                       4
                            STATE v. WALTERS
                            Decision of the Court

¶16            Walters never argued in her opening brief that the court
erroneously admitted any evidence resulting from the stop, but in a single
sentence in her reply brief, without citation, she posits that “all information
obtained [after Sergeant Gentry told her to stop] is fruit of the poisonous
tree and must be suppressed.” We disagree. The record indicates no Fourth
Amendment violation. Sergeant Gentry had ample reasonable suspicion to
stop Walters. He had amassed a bevy of “articulable facts that criminal
activity may be afoot” under the totality of circumstances. State v. Evans,
237 Ariz. 231, 234, ¶ 7 (2015) (quotation omitted); see Fornof, 218 Ariz. at 76,
¶ 6 (factors to consider in reasonable suspicion analysis include a suspect’s
conduct and appearance, the location, and surrounding circumstances,
including the time of day). Gentry spotted Walters only one block from a
house where a woman and two men had just fled a busted drug deal. She
matched the description of the female suspect. She was black, her hair was
long, and she wore a blue denim top and bottom. Gentry found her within
10 minutes of the reported escape. Two neighbors saw a suspect fleeing
and pointed Sergeant Gentry in that direction, where he found Walters.

¶17           Nor did Sergeant Gentry violate Walters’ Fourth Amendment
rights by taking her photograph on a public street. Police may capture or
record in public spaces what they normally may view with the naked eye.
United States v. Gonzalez, 328 F.3d 543, 548 (9th Cir. 2003).

¶18           Last, Sergeant Gentry had probable cause to arrest Walters
even before he took and shared her photograph. See, e.g., State v. Romero,
178 Ariz. 45, 51 (App. 1993) (reasonable suspicion ripened into probable
cause when, among other things, suspects matched description given by
victims and police stopped them within short time of incident in an adjacent
neighborhood). A warrantless arrest is proper “when the facts and
circumstances known at the time of the arrest are sufficient to lead a
reasonable person to believe a felony was committed by the person to be
arrested.” State v. Hein, 138 Ariz. 360, 364 (1983).

¶19           The facts and circumstances establishing reasonable
suspicion here likewise demonstrate probable cause to arrest. But Sergeant
Gentry had even more. He heard Walters speak in the suspect’s “very thick
Jamaican accent.” Her conduct was suspicious, too. She handed Sergeant
Gentry two forms of false identification and provided a false name. She
also claimed to be hemorrhaging, but showed no physical manifestations.
That was enough for a reasonable person to connect the dots. See, e.g., State
v. Dixon, 153 Ariz. 151, 153 (1987) (police officer had probable cause to arrest
a man who largely matched the suspect’s description, was found near the
crime scene and was trying to leave the area). The Fourth Amendment did


                                       5
                           STATE v. WALTERS
                           Decision of the Court

not require Sergeant Gentry to seek photographic confirmation or greater
certainty before he arrested Walters. 1

                              CONCLUSION

¶20          We affirm the convictions and sentences of Walters.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




1       Walters obliquely argues the State staged an unduly suggestive
pretrial lineup in violation of her Fourth Amendment rights when her
photograph was shown to the confidential informant. This argument fails
because pretrial identification issues implicate the Due Process Clause, not
the Fourth Amendment. See State v. Rojo-Valenzuela, 237 Ariz. 448, 450, ¶ 6
(2015).


                                        6